Exhibit 10.41(b)

EXECUTIVE CONSULTING AGREEMENT

This executive consulting agreement (this “Agreement”), dated as of October 31,
2020, (the “Effective Date”) is entered into by and between WestRock Company, a
Delaware corporation (the “Company”), and James B. Porter III (“Consultant”).

WHEREAS, Consultant has decided to retire from the Company effective December
31, 2020 (the “Retirement Date”); and

WHEREAS, the Company wishes to engage Consultant to provide consulting services
after the Retirement Date on the terms set forth in this Agreement, and
Consultant wishes to provide such services on such terms.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and obligations contained in this Agreement, including the payment of
fees and other good and valuable consideration provided for herein, the parties
agree as follows:

1. Services; Standard of Service. Consultant will render services (the
“Services”) from time to time during the Term (as defined below) as requested by
Steve Voorhees or his designee, in each case solely for the Company's benefit
and not for the benefit of any third party. The Services are expected to
include, but not be limited to, providing general advisory services relating to
the Company’s operations in Brazil and Grupo Gondi’s operations in Mexico,
serving as a member of the Board of Managers of Grupo Gondi (as one of the
managers selected by WestRock) and any other services that both parties agree
upon.  Notwithstanding for foregoing, Consultant will not be expected or
required to provide Services for more than five days per month.  Consultant will
perform the Services under this Agreement in a workmanlike and commercially
reasonable manner, with a standard of diligence and care normally employed by
qualified persons in the performance of comparable work in the same or similar
locality. Consultant will devote sufficient effort and resources to the
performance of the Services and will be responsive to the Company’s reasonable
needs and requests in so doing.

2. Term and Termination. The initial term during which Consultant will serve as
a consultant and perform Services will commence on January 1, 2021 and continue
until the first anniversary of the Retirement Date, provided that, absent a
written notice of non-extension by either party hereto at least ninety days
prior to the end of the then current term, the term shall automatically be
extended for additional one year periods (the initial term and each additional
term are hereinafter referred to collectively as the “Term”).  Notwithstanding
the foregoing, either party may terminate this Agreement upon ninety days prior
written notice to the other party hereto, following the initial term.

3. Compensation. As compensation for the Services, and conditioned upon
Consultant’s performance of Services, the Company will pay Consultant a fee
equal to Forty Thousand Dollars ($40,000.00) per month during the Term. In the
event that Consultant provides Services for more than five days during any
month, the Company will pay to Consultant an additional fee equal to Eight
Thousand Dollars ($8,000.00) for each full day that Consultant provides Services
in excess of five days. The Company will reimburse Consultant for out of pocket
expenses reasonably incurred by Consultant in connection with the delivery of
the Services.

4. Independent Contractor. Consultant’s relationship with the Company is that of
an independent contractor, and nothing in this Agreement is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship. Accordingly, Consultant will not be entitled to any
employee benefits from the Company; and Consultant is solely responsible for,
and will file all tax returns required to be filed with, and make all tax and
other payments required to be made to, any federal, state or local tax authority
with respect to the performance of Services and receipt of fees under this
Agreement.

 

--------------------------------------------------------------------------------

 

5. Confidential and Proprietary Information.

(a) Definition of Confidential and Proprietary Information. “Confidential and
Proprietary Information” shall include the Company’s Confidential Information
and Trade Secrets. “Confidential Information” shall mean information of the
Company, to the extent not considered a trade secret under applicable law, that
(1) relates to the business of the Company, (2) is disclosed to Consultant or of
which Consultant becomes aware as a consequence of Consultant’s relationship
with the Company, (3) possesses an element of value to the Company, (4) is not
generally known to the Company’s competitors, and (5) would damage the Company
if disclosed.  Subject to the foregoing, Confidential Information includes, but
is not limited to, business development; business plans and strategies;
marketing and sales plans, program and strategies; customer and potential
customer names, contact information, and ordering histories;  supplier/vendor
information; pricing information; financial data ((including, but not limited
to, revenue, income, margins, profits, budgets, discounts, forecasts and
projections); regulatory approval strategies; product development plans and
formulas; investigative records; research, testing methodologies and results;
computer programs, architecture and protocols; data structures; licensing
information; and related items used by the Company in its business, whether
contained in written form, computerized records, models, prototypes, or any
other format, and any and all information obtained in writing, orally, or
visually during visits to offices of the Company. Confidential Information shall
not include any information that (i) is or becomes generally available to the
public other than as a result of an unauthorized disclosure, (ii) has been
independently developed and disclosed by others without violating this
Agreement, or (iii) otherwise enters the public domain through lawful means.

“Trade Secrets” of the Company shall mean information of the Company, without
regard to form, including, but not limited to, technical or non-technical data,
algorithms, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product or
service plans or lists of actual or potential customers or suppliers which is
not commonly known or available to the public and which information (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

(b) Nondisclosure and Nonuse Obligations. During and after the Term, except as
permitted in this Section 5, Consultant will not use, disclose or disseminate
any Confidential or Proprietary Information of the Company. Consultant may use
the Confidential and Proprietary Information of the Company solely to perform
his obligations under this Agreement for the benefit of the Company. Consultant
will exercise the same degree of care as he takes to protect his own
confidential information, but in no event less than reasonable care.

(c) Injunctive Relief. It is understood and agreed that money damages would not
be a sufficient remedy for a breach of Consultant’s confidentiality obligations
under this Agreement and that the Company will be entitled to injunctive relief
as a remedy for any such breach. Such remedy will not be deemed to be the
exclusive remedy for the breach of Consultant’s obligations under this Section 5
but will be in addition to all other available legal or equitable remedies.

(d) Exclusions from Nondisclosure and Nonuse Obligations. Consultant’s
obligations under this Section 5 with respect to any portion of the Confidential
and Proprietary Information of the Company will not apply to any such portion
that Consultant can demonstrate (i) was in the public domain at or subsequent to
the time such portion was communicated to Consultant by the Company through no
fault of Consultant, or (ii) was rightfully in Consultant’s possession and is
free of any obligation of confidence (it being understood that all existing
confidentiality obligations of Consultant in favor of the Company and any of its
subsidiaries shall remain in full force and effect notwithstanding any provision
of this Agreement). A disclosure of Confidential and Proprietary Information by
Consultant either in response to a valid order by a court or other governmental
body, otherwise required by law, or necessary to establish the rights of either
party under this Agreement will not be

2

 

--------------------------------------------------------------------------------

 

considered a breach of this Agreement or a waiver of confidentiality for other
purposes, provided, however, that Consultant will provide prompt prior written
notice thereof to the Company to enable the Company to seek a protective order
or otherwise prevent such disclosure.

6. Noncompetition. Consultant agrees that, during the Term, Consultant will not,
directly or indirectly, provide any services or perform activities (other than
Services provided pursuant to this Agreement) that would assist any person or
entity that competes with any business of the Company or its direct or indirect
subsidiaries, such businesses include, without limitation, the manufacture or
sale of fiber based paper and packaging solutions such as containerboard,
paperboard, corrugated containers, folding cartons, merchandising displays,
solid fiber partitions and automation equipment.

7. Inventions.

(a) Company Inventions. All designs, artwork, improvements, inventions, works of
authorship, information fixed in any tangible medium of expression, moral
rights, trademarks, know-how, ideas, and all other subject matter protectable
under patent, copyright, moral right, mask work, trademark, trade secret or
other laws (collectively, “Inventions”), made, conceived or developed by
Consultant, alone or with others, which result from the Services or any other
services provided by Consultant to the Company or any of its subsidiaries from
the first day of engagement by the Company, together with all related
intellectual property rights, will be the sole property of the Company (“Company
Inventions”).

(b)  Assignment, Disclosure and Assistance. Consultant agrees to promptly
disclose to the Company every Company Invention. Consultant hereby assigns and
agrees to assign to the Company or its designee its entire right, title and
interest worldwide in all such Company Inventions and any associated
intellectual property rights. Consultant agrees to assist the Company in any
reasonable manner to obtain and enforce for the Company’s benefit patents,
copyrights, mask works, and other property rights in such Company Inventions in
any and all countries, and Consultant agrees to execute, when requested, patent,
copyright or similar applications and assignments to the Company and any other
lawful documents deemed necessary by the Company to carry out the purpose of
this Agreement.

8. Ownership and Return of Company Property. All materials furnished to
Consultant by the Company, whether delivered to Consultant by the Company or
made by Consultant in the performance of Services (collectively, the “Company
Property”) are the sole and exclusive property of the Company, and Consultant
hereby does and will assign to the Company all rights, title and interest
Consultant may have or acquire in the Company Property. At the Company’s request
and no later than five days after such request, Consultant will, at the
Company’s option, destroy or deliver to the Company (i) all Company Property,
(ii) all tangible media of expression in Consultant’s possession or control that
incorporate or in which are fixed any Confidential Information of the Company,
and (iii) written certification (including by email) of Consultant’s compliance
with Consultant’s obligations under this Agreement.

9. Consultant Indemnification. Consultant agrees to defend, indemnify, save and
hold harmless the Company and its subsidiaries, and each of their respective
officers, members, managers, employees, agents and representatives against any
liability caused by Consultant’s failure to comply with any  local tax laws and
regulations,  any claim that Consultant is an employee of the Company or any act
of Consultant not expressly authorized under this Agreement as part of the
Services.

     10. Miscellaneous.

(a) Successors and Assigns. Neither party hereto may assign this Agreement,
except that the Company may assign this Agreement to any of its subsidiaries.

(b) Notices. Any notice required or permitted by this Agreement will be in
writing and will be delivered as follows, with notice deemed given as indicated:
(a) by personal delivery, when delivered

3

 

--------------------------------------------------------------------------------

 

personally; (b) by overnight courier, upon written verification of receipt;
(c) by telecopy or facsimile transmission, upon acknowledgement of receipt of
electronic transmission; or (d) by certified or registered mail, return receipt
requested, upon verification of receipt. Notice will be sent to the addresses
set forth in this Agreement or to such other address as either party may specify
in writing.

(c) Governing Law. This Agreement will be governed in all respects by the laws
of the state of Georgia, without giving effect to conflicts of law principles.
Venue for any dispute arising under this Agreement will lie exclusively in the
United States District Court for the Northern District of Georgia or, if such
court does not have subject matter jurisdiction, then it shall lie exclusively
in the Superior Court of Cobb County, Georgia.

(d) Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, that provision will be deemed amended
to achieve as nearly as possible the same economic effect as the original
provision, and the legality, validity and enforceability of the remaining
provisions of this Agreement will not be affected or impaired thereby.

(e) Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof, and is not intended
to confer upon any party other than the parties hereto any rights or remedies
hereunder.

 

(f) Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by the Company, and no breach excused by the Company, unless
such waiver or consent is in writing signed by the Company. Any such waiver by
the Company of, or consent by the Company to, a breach of any provision of this
Agreement by Consultant, will not operate or be construed as a waiver of,
consent to, or excuse of any other or subsequent breach by Consultant. This
Agreement may be amended or modified only by mutual agreement of the parties in
writing.

(g) Survival. The rights and obligations contained in this Agreement, which by
their nature require performance following termination, will survive any
termination or expiration of this Agreement.

(h) Counterparts. This Agreement may be executed by electronic means and in one
or more counterparts, all of which taken together will constitute one
instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

 

CONSULTANT:

 

 

_ /s/ James B. Porter III_____________________

James B. Porter III

 

Address:

 

77 Oak Tree Rd.

Bluffton, SC 29910

 

 

COMPANY:

 

WESTROCK COMPANY

 

 

4

 

--------------------------------------------------------------------------------

 

By: _/s/ Steven C. Voorhees ________________

       Steven C. Voorhees

       Chief Executive Officer

 

Address:

 

1000 Abernathy Road, N.E.

Atlanta, GA 30328

 

5

 